      Case 6:19-cr-00024 Document 36 Filed on 10/06/20 in TXSD Page 1 of 6
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                           UNITED STATES DISTRICT COURT                                October 08, 2020
                            SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                VICTORIA DIVISION

UNITED STATES OF AMERICA,                      §
 Plaintiff,                                    §
                                               §
       v.                                      §           CRIMINAL NO. 6:19-24
                                               §
COLEMANN DERRYBERRY,                           §
 Defendant.                                    §

                          MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Colemann Derryberry’s letter motion for

compassionate release. D.E. 34.

I. BACKGROUND

       In June 2019, Defendant pled guilty to being a felon in possession of firearms. He has

served roughly 18 months (37%) of his 48-month sentence and has a projected release date, after

good time credit, of August 30, 2022. He now moves the Court to reduce his sentence to time

served because his underlying medical conditions (liver disease and prior bariatric surgery) make

him particularly vulnerable to severe illness should he contract COVID-19 while in prison.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:

              (c) Modification of an Imposed Term of Imprisonment.—The
              court may not modify a term of imprisonment once it has been
              imposed except that—
                  (1) in any case—
                      (A) the court, upon motion of the Director of the Bureau of
                      Prisons, or upon motion of the defendant after the
                      defendant has fully exhausted all administrative rights to
                      appeal a failure of the Bureau of Prisons to bring a motion
                      on the defendant’s behalf or the lapse of 30 days from the
                      receipt of such a request by the warden of the defendant’s


                                               1
      Case 6:19-cr-00024 Document 36 Filed on 10/06/20 in TXSD Page 2 of 6




                      facility, whichever is earlier, may reduce the term of
                      imprisonment (and may impose a term of probation or
                      supervised release with or without conditions that does not
                      exceed the unserved portion of the original term of
                      imprisonment), after considering the factors set forth in
                      section 3553(a) to the extent that they are applicable, if it
                      finds that—
                          (i) extraordinary and compelling reasons warrant such
                          a reduction . . . and that such a reduction is consistent
                          with applicable policy statements issued by the
                          Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The applicable United States Sentencing Commission policy statement provides that

extraordinary and compelling reasons for early release exist where:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious and
            advanced illness with an end of life trajectory). A specific prognosis of life
            expectancy (i.e., a probability of death within a specific time period) is not
            required. Examples include metastatic solid-tumor cancer, amyotrophic
            lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

            (ii) The defendant is—

              (I) suffering from a serious physical or medical condition,
              (II) suffering from a serious functional or cognitive impairment, or
              (III) experiencing deteriorating physical or mental health because of the
              aging process,

              that substantially diminishes the ability of the defendant to provide self-
              care within the environment of a correctional facility and from which he or
              she is not expected to recover.

       (B) Age of the Defendant. –

            The defendant is (i) at least 65 years old; (ii) is experiencing a serious
            deterioration in physical or mental health because of the aging process; and
            (iii) has served at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less;




                                                 2
      Case 6:19-cr-00024 Document 36 Filed on 10/06/20 in TXSD Page 3 of 6




       (C) Family Circumstances. –

           (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.

           (ii) The incapacitation of the defendant’s spouse or registered partner
           when the defendant would be the only available caregiver for the spouse
           or registered partner.

       (D) Other Reasons. –

            As determined by the Director of the Bureau of Prisons, there exists in the
            defendant’s case an extraordinary or compelling reason other than, or in
            combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g).

       The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the nature

and circumstances of the offense; the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, and provide just punishment for the offense; the need to

deter criminal conduct and protect the public from further crimes of the defendant; the need to

                                                 3
       Case 6:19-cr-00024 Document 36 Filed on 10/06/20 in TXSD Page 4 of 6




provide the defendant with, among other things, any needed medical treatment; and the various

kinds of sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).

         With respect to motions for compassionate release based on COVID-19:

         A review of a motion for release based on COVID-19 is highly fact-intensive and
         dependent on the specific conditions of confinement and medical circumstances
         faced by the defendant. Hence, a prisoner cannot satisfy his burden of proof by
         simply citing to nationwide COVID-19 statistics, asserting generalized statements
         on conditions of confinement within the BOP, or making sweeping allegations
         about a prison’s ability or lack thereof to contain an outbreak. . . . [T]he rampant
         spread of the coronavirus and the conditions of confinement in jail, alone, are not
         sufficient grounds to justify a finding of extraordinary and compelling
         circumstances. Rather, those circumstances are applicable to all inmates who are
         currently imprisoned and hence are not unique to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

III. ANALYSIS

         Defendant is 45 years old and has served roughly one third of his sentence. He states that

he is in “the high risk category” for COVID-19 complications because he “has liver disease and

bariatric surgery and cannot eat like normal to obtain proper nutrition.” D.E. 34, p. 1.

         Defendant has failed to offer medical records showing that he is particularly vulnerable to

severe illness or death should he contract COVID-19 while in prison. 1 The Court is similarly


         1. According to the Centers for Disease Control and Prevention, older adults (age 65 and above) and
people of any age who have certain underlying medical conditions are at higher risk for severe illness from COVID-
19. People with Certain Medical Conditions, CDC (Sept. 11, 2020), https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html. People of any age with the following conditions
are at increased risk of severe illness from COVID-19: Cancer, Chronic kidney disease; COPD (chronic obstructive
pulmonary disease); Immunocompromised state from solid organ transplant; Obesity; Serious heart conditions, such
as heart failure, coronary artery disease, or cardiomyopathies; Sickle cell disease; and Type 2 diabetes mellitus.
People with the following conditions might be at an increased risk for severe illness from COVID-19: Asthma

                                                        4
      Case 6:19-cr-00024 Document 36 Filed on 10/06/20 in TXSD Page 5 of 6




without sufficient information regarding his conduct while in custody to determine whether he

poses a danger to society if released. Finally, Defendant states that he cannot exhaust his

administrative remedies by filing a request for compassionate release with the warden because he

is being held at a detention center and is not yet in BOP custody. Since filing his motion,

however, Defendant was transferred to El Reno FCI.

        “Courts in the Southern District of Texas have ruled that defendants who move for

compassionate release still need to initially petition the BOP and, subsequently, fully exhaust

their administrative rights to appeal or wait for 30 days to lapse from such a petition in order to

bring a motion pursuant to 18 U.S.C. § 3582(c)(1)(A).” United States v. Gomez, 2020 WL

2061537, at *1 (S.D. Tex. Apr. 29, 2020) (citing United States v. Licciardello, 2020 WL

1942787 (S.D. Tex. Apr. 22, 2020); United States v. Orellana, 2020 WL 1853797, at *1 (S.D.

Tex. Apr. 10, 2020)). See also, e.g., United States v. Reeves, 2020 WL 1816496, at *2 (W.D. La.

Apr. 9, 2020). (“While the Court is well aware of the effects the Covid-19 pandemic . . . , §

3582(c)(1)(A) does not provide this Court with the equitable authority to excuse Reeves’ failure

to exhaust his administrative remedies or to waive the 30-day waiting period.”); United States v.

Clark, 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020) (denying motion for compassionate

release based on fears of contracting COVID-19 in prison where defendant conceded he had not

exhausted administrative remedies).

        Because Movant admits that he has not complied with the exhaustion requirements under

§ 3582, his motion is not ripe for review, and the Court is without jurisdiction to grant it.




(moderate-to-severe); Cerebrovascular disease; Cystic fibrosis; Hypertension; Immunocompromised state from
blood or bone marrow transplant, immune deficiencies, HIV, use of corticosteroids, or use of other immune
weakening medicines; Neurologic conditions, such as dementia; Liver disease; Pregnancy; Pulmonary fibrosis;
Smoking; Thalassemia; and Type 1 diabetes mellitus.


                                                    5
      Case 6:19-cr-00024 Document 36 Filed on 10/06/20 in TXSD Page 6 of 6




IV. CONCLUSION

       For the foregoing reasons, Defendant’s letter motion for compassionate release (D.E. 34)

is DENIED. Denial is without prejudice to refiling once he exhausts his administrative remedies.

       It is so ORDERED this 6th day of October, 2020.




                                            ____________________________________
                                                       JOHN D. RAINEY
                                                 SENIOR U.S. DISTRICT JUDGE




                                               6
